


Exhibit 10.44

 

FORM OF

CLOUD PEAK ENERGY INC.

2009 LONG TERM INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

Directors

 

THIS AGREEMENT, made as of the          day of                 , 2013 (the
“Grant Date”), between Cloud Peak Energy Inc., a Delaware corporation (the
“Company”), and                      (the “Grantee”).

 

WHEREAS, the Company has adopted the Cloud Peak Energy Inc. 2009 Long Term
Incentive Plan (the “Plan”), as amended, in order to provide an additional
incentive to certain employees and directors of the Company and its
Subsidiaries; and

 

WHEREAS, the Committee responsible for administration of the Plan has determined
to grant Restricted Stock Units to the Grantee as provided herein.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.                                      Grant of Restricted Stock Units.

 

1.1.                            The Company hereby grants to the Grantee, and
the Grantee hereby accepts from the Company, an Award of                   
Restricted Stock Units on the terms and conditions set forth in this Agreement. 
Each Restricted Stock Unit corresponds to one Share.  The Restricted Stock Units
shall be settled solely by delivery of a corresponding number of Shares at the
times specified herein on the terms and conditions set forth herein.

 

1.2.                            This Agreement shall be construed in accordance
with and consistent with, and subject to, the provisions of the Plan (the
provisions of which are incorporated herein by reference); and except as
otherwise expressly set forth herein, the capitalized terms used in this
Agreement shall have the same definitions as set forth in the Plan.

 

2.                                      Dividend Equivalent Rights.

 

During the period that the Restricted Stock Units are outstanding, the Grantee
shall be entitled to Dividend Equivalent Rights with respect to the Restricted
Stock Units, in an amount equivalent to the dividends paid by the Company on a
corresponding number of Shares. Dividend equivalents amounts credited in lieu of
cash or stock dividends will be deemed to be reinvested in additional Shares
based on the Fair Market Value of a Share on the date the dividend is paid (with
any fractional Share resulting therefrom rounded up to a whole Share) and a
corresponding additional number of Restricted Stock Units will be subject to the
Award hereunder.  Such additional Restricted Stock Units will be settled in
Shares at the same time as the Restricted Stock Units to which the dividend
equivalents relate.

 

--------------------------------------------------------------------------------


 

3.                                      Payment of Award.

 

3.1.                            Except as otherwise provided within this
Agreement,  not more than thirty (30) days after date of the Grantee’s
separation from service from the Company due to the Grantee’s death, disability,
non-reelection to the Board, resignation from the Board with the prior consent
of the nominating and corporate governance committee or for any other reason,
the Company will deliver to the Grantee (or, the case of death, the Grantee’s
Beneficiary or, if none, the Grantee’s estate) one Share for each Restricted
Stock Unit subject to the Award hereunder.   Notwithstanding the foregoing, if
the Grantee’s separation from service occurs prior to the one-year anniversary
of the Grant Date, the number of Shares the Grantee receives shall be prorated
based upon the number of days that has passed between the Grant Date and the
date of Grantee’s separation from service.

 

3.2.                            In the event the Grantee is removed from the
Board for cause (pursuant to Delaware law or the Company’s Certificate of
Incorporation and Bylaws) all of the Restricted Stock Units shall immediately be
forfeited to the Company in their entirety without payment of consideration
therefor to the Grantee.

 

4.                                      Transferability.

 

The Grantee shall not sell, transfer, assign exchange, pledge, encumber or
otherwise dispose of an Award of Restricted Stock Units or any portion thereof.

 

5.                                      Effect of a Change in Control.

 

If a Change in Control occurs that constitutes a change in control event (as
defined in Treas. Reg. § 1.409A-3(i)(5)), all Shares subject to the Grantee’s
Restricted Stock Units shall be delivered to the Grantee on the date of such
Change in Control.

 

6.                                      Securities Laws.

 

Notwithstanding any provision of this Agreement to the contrary, the issuance of
Shares will be subject to compliance with all applicable requirements of
federal, state, or foreign law with respect to such securities and with the
requirements of any stock exchange or market system upon which the Shares may
then be listed.  No Shares will be issued hereunder if such issuance would
constitute a violation of any applicable federal, state, or foreign securities
laws or other law or regulations or the requirements of any stock exchange or
market system upon which the Shares may then be listed.  In addition, Shares
will not be issued hereunder unless (a) a registration statement under the
Securities Act is at the time of issuance in effect with respect to the shares
issued or (b) in the opinion of legal counsel to the Company, the shares issued
may be issued in accordance with the terms of an applicable exemption from the
registration requirements of the Securities Act.  The inability of the Company
to obtain from any regulatory body having jurisdiction the authority, if any,
deemed by the Company’s legal counsel to be necessary to the lawful issuance and
sale of any Shares subject to the Restricted Stock will relieve the Company of
any liability in respect of the failure to issue such Shares as to which such
requisite authority has not been obtained.  As a condition to any issuance
hereunder, the Company may require the Grantee to satisfy any qualifications
that may be necessary or

 

2

--------------------------------------------------------------------------------


 

appropriate to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect to such compliance as may be
requested by the Company.  From time to time, the Board and appropriate officers
of the Company are authorized to take the actions necessary and appropriate to
file required documents with governmental authorities, stock exchanges, and
other appropriate persons to make Shares available for issuance.

 

7.                                      Rights of Grantee.

 

The Grantee shall have no rights as a stockholder of the Company with respect to
the Restricted Stock Units until Shares are issued to the Grantee upon
settlement of the Award.  The Grantee’s rights in respect of the Restricted
Stock Units shall be limited to those of a general unsecured creditor of the
Company.

 

7.                                      Grantee Bound by the Plan.

 

The Grantee hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by all the terms and provisions thereof.

 

8.                                      No Right to Continued Service.

 

Nothing in this Agreement or the Plan shall be interpreted or construed to
confer upon the Grantee any right to be retained as a member of the Board.

 

8.                                      Payment of Taxes.

 

The Grantee shall be solely responsible for paying any and all taxes that may be
associated with the grant or settlement of the Restricted Stock Units.

 

9.                                      Modification of Agreement.

 

This Agreement may be modified, amended, suspended or terminated, and any terms
or conditions may be waived, but only by a written instrument executed by the
parties hereto.  No waiver by either party hereto of any breach by the other
party hereto of any provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions at the time
or at any prior or subsequent time.

 

10.                               Severability.

 

Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.

 

3

--------------------------------------------------------------------------------


 

11.                               Governing Law.

 

Except as to matters of federal law, the validity, interpretation, construction
and performance of this Agreement shall be governed by the laws of the State of
Delaware without giving effect to the conflicts of laws principles thereof.

 

12.                               Successors in Interest.

 

This Agreement shall inure to the benefit of and be binding upon any successor
to the Company.  This Agreement shall inure to the benefit of the Grantee’s
legal representatives.  All obligations imposed upon the Grantee and all rights
granted to the Company under this Agreement shall be final, binding and
conclusive upon the Grantee’s beneficiaries, heirs, executors, administrators
and successors.

 

13.                               Resolution of Disputes.

 

Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to, the interpretation, construction or application of this Agreement
shall be determined by the Committee.  Any determination made hereunder shall be
final, binding and conclusive on the Grantee and the Company for all purposes;
provided however, that this dispute resolution provision shall not interfere
with Grantees rights to pursue and protect his legal rights in a court of
competent jurisdiction.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.

 

CLOUD PEAK ENERGY INC.

GRANTEE

 

 

By:

Print Name:

Title:

 

 

5

--------------------------------------------------------------------------------
